Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species 1 in the reply filed on 10/20/2021 is acknowledged.  The traversal is on the ground(s) that it would not impose a serious burden on the examiner.  This is not found persuasive because searching all the embodiments would require additional text search strategies and queries as well as the examination of claims drawn to all the different features in the current set of claims and on amendment.
The requirement is still deemed proper and is therefore made FINAL.
Claims 3-5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2021.


DETAILED ACTION
	This is the first action on the merits for application 16/372564.  Claims 1-11 are currently pending in this application. Claims 1, 2, 6-11 are under consideration.

Priority



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over KOMATSU (2018/0354586) in view of SHIPMAN (2014/0087901).

Regarding Claim 1, KOMATSU teaches A derailleur assembly, comprising: a connecting member (14); a power module (26), comprising a base body (212) and a battery assembly (26); a linkage member, wherein the linkage member (216B) is pivotably disposed on the base body (212) via a first pivot shaft, and the linkage member (216B) is pivotably disposed on the connecting member (14) via a second pivot shaft; and a driving module (216A)(254A)[0080](Fig. 9), comprising a casing (254A)(216A) and a motor (220’), wherein the casing (254A)(216A) is pivotably disposed on the base body (212) via a third pivot shaft, the casing (254A)(216A) is pivotably disposed on the connecting member (14) via a fourth pivot shaft, and the 
KOMATSU does not teach wherein the battery assembly is disposed on the base body;
SHIPMAN teaches wherein the battery assembly (2) is disposed on the base body (1);
It would have been obvious to one of ordinary skill in the art at the time the application was filed to change the derailleur in KOMATSU to have the battery mounting position in SHIPMAN as a matter of design choice to secure the derailleur battery in a manner which eliminates the need to run power wires along the bicycle frame. This reduces weight and improves aesthetics.

Regarding Claim 2, KOMATSU as modified teaches further comprising a chain guide (18), wherein the base body (212) has a mounting part configured to be pivotably disposed on a frame (F) near a plurality of sprockets (RS), the chain guide (18) is fixed on the connecting member (14); when the mounting part of the base body (212) is disposed on the frame (F), the driving module (216A)(254A)[0080](Fig. 9) is located between the plurality of sprockets (RS) and the linkage member (216B).

Regarding Claim 6, KOMATSU as modified teaches wherein the battery assembly (26) is located at a side of the base body facing away from the connecting member (14).



Regarding Claim 8, KOMATSU as modified teaches wherein the battery assembly (26)(SHIPMAN 2) further comprises a battery casing (SHIPMAN 2d) and a battery (SHIPMAN [0040]), the battery casing (SHIPMAN 2d) is detachably mounted on the base body (SHIPMAN 1), the battery (SHIPMAN 2) is accommodated in the battery casing and is electrically connected to the motor (SHIPMAN 54).

Regarding Claim 9, KOMATSU as modified teaches further comprising a cable (SHIPMAN 47), wherein the base body has a first electrical contact portion (SHIPMAN 42), the battery (SHIPMAN 2) has a second electrical contact portion (SHIPMAN 2c), one end of the cable (SHIPMAN 47) is electrically connected to the first electrical contact portion (SHIPMAN 42), another end of the cable is electrically connected to the motor (SHIPMAN 54), and the battery is electrically connected to the first electrical contact portion via the second electrical contact portion (SHIPMAN [0048][0047][0041]).


Allowable Subject Matter
Claims 10 and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art does not teach wherein the driving module further comprises a transmission mechanism (256) disposed in the casing (254A), the transmission mechanism comprises a worm screw (SHIPMAN 70) and a worm wheel (SHIPMAN 57), the worm screw is disposed on the motor, the worm wheel is disposed on the third pivot shaft or the fourth pivot shaft, the worm screw is engaged with the worm wheel, and the worm screw is configured to pivot the worm wheel with the other elements in Claim 11.

The prior art made of record in the attached form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY Y LIU whose telephone number is (571)270-7018. The examiner can normally be reached 9-5:30 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MANSEN can be reached on 5712726608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY Y. LIU
Examiner
Art Unit 3654



/HENRY Y LIU/           Primary Examiner, Art Unit 3654